Citation Nr: 0112673	
Decision Date: 05/04/01    Archive Date: 05/09/01

DOCKET NO.  00-01 987	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an evaluation in excess of 20 percent for 
chronic left ankle pain, status post fracture and Crissmon-
Snook procedure.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1985 to April 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 1997 rating action by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
located in Oakland, California.   

In a February 2001 correspondence from the appellant to the 
RO, the appellant requested that his service- connected 
hiatal hernia, with reflux and gastritis, be reevaluated for 
a higher rating. This issue has not been developed for 
appellate consideration and is referred to the RO for 
appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained by the RO, to 
the extent possible.   

2.  The appellant's service connected chronic left ankle 
pain, status post fracture and Crissmon-Snook procedure, is 
manifested by complaints of pain and by some limitation of 
motion.  The ankle is not ankylosed and there is no 
impairment of the tibia and/or fibula.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 20 percent for 
chronic left ankle pain, status post fracture and Crissmon-
Snook procedure, have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991 & Supp. 2000); Veterans Claims Assistance Act 
of 2000, Pub. L. No. 106-475, §  3(a), 114 Stat. 2096, 2097-
98 (2000) [to be codified at 38 U.S.C.A. § 5103A]; 38 C.F.R. 
§§ 3.321(b)(1), 4.40, 4.45, 4.71a, Diagnostic Codes 5010, 
5271 (2000).   

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The appellant's service medical records reflect that he 
suffered a severe sprain and fracture of his left ankle in 
1990 while playing basketball.  In March 1991, he underwent 
ligamentous ankle reconstruction (a Crissmon-Snook procedure) 
for instability.  A Medical Evaluation Board Summary shows 
that subsequent to the surgery the appellant developed a 
constant throbbing pain in the anterior, dorsal aspect of his 
left ankle.  Walking increased the pain and he had to stop 
walking after 20 minutes.  He had no ankle instability, but 
he did have radiation of the pain above and below his ankle.  
The appellant also complained of numbness, paresthesias, and 
burning dysesthesias posterior to his lateral malleolus.  It 
was also noted that he had traumatic degenerative joint 
disease, supported by July 1996 x-rays showing osteophytes on 
the tip of the medial malleolus and on the dome of the talus.  
A July 1996 bone scan also showed increased uptake in all 
three phases consistent with degenerative joint disease.  
According to the Summary, recent physical examination showed 
that the left ankle had mild swelling over the lateral aspect 
compared to the right, with mild tenderness to palpation over 
the anterior lateral talar dome.  He had a slight anterior 
drawer sign and a stable tilt.  The diagnosis was chronic 
left ankle pain, status post fracture and Crissmon-Snook 
procedure.  As a result of his injury, he had not been able 
to return to his job as a firefighte so was crosstrained into 
the Space Operations career field.  However, due to his 
continued chronic left ankle pain, he was unable to perform 
his duties.  Therefore, in light of the above, it was the 
Medical Evaluation Board's determination that the appellant 
was no longer fit for military duty.  He was subsequently 
discharged in April 1997.  

In May 1997, the appellant underwent a VA examination.  He 
stated that he had constant pain in his left ankle, described 
as throbbing and aching in character and aggravated by all 
weight bearing activities.  He noted that he took Tylenol #3 
with codeine for his left ankle pain.  The physical 
examination showed that range of motion of the left ankle was 
normal except that dorsiflexion was limited to 22 degrees.  
The appellant could heel and toe walk, albeit with pain in 
the left ankle, in the lateral malleolar area.  Reflexes were 
2+ and equal throughout.  There were no sensory defects to 
touch, pinprick, or cold.  The diagnoses included the 
following: (1) status post left ankle fracture, (2) status 
post Crissmon-Snook procedure for surgical reconstruction of 
the left ankle, and (3) traumatic arthropathy, left ankle 
with continued pain syndrome.  

In a June 1997 rating action, the RO granted service 
connection for chronic left ankle pain, status post fracture 
and Crissmon-Snook procedure, and assigned a 20 percent 
rating under Diagnostic Code 5010-5271, effective from April 
5, 1997.  This rating has remained in effect.   

A VA examination was conducted in September 1998.  At that 
time, the appellant gave a history of his left ankle injury.  
He stated that in March 1991, he underwent a Crissmon-Snook 
procedure which stabilized the ankle to some extent but left 
him with chronic unrelenting pain.  The appellant indicated 
that he had pain which varied from zero to eight in the ankle 
itself and worsened with prolonged standing.  He noted that 
he had trouble sustaining employment because of the left 
ankle pain and that the pain occurred at night and frequently 
kept him awake.  The examining physician stated that a bone 
scan was taken prior to the appellant's discharge from the 
military and apparently was consistent with early 
osteoarthritis.  According to the examiner, x-rays done in 
January 1998 did not show osteoarthritis.  

On examination, the examiner noted that the appellant's left 
ankle was enlarged and that it had "decreased laxity."  
There was a tender scar (for which the appellant has been 
awarded a separate 10 percent rating).  In regard to range of 
motion, flexion was to 10 degrees, dorsiflexion was to zero 
degrees, inversion was to five degrees, and eversion was to 
five degrees.  The appellant walked with a slight limp and 
used a medically prescribed cane to control pain.  The 
diagnosis was status post left ankle fracture with decreased 
range of motion, enlargement of the joint with chronic pain, 
more likely than not due to early osteoarthritis.  The 
examiner noted that x-rays showed old trauma near the medial 
malleolus.

Outpatient treatment records from the VA Medical Center 
(VAMC) in Palo Alto, dated from January 1998 to May 1999, 
reflect that in January 1998, x-rays were taken of the 
appellant's left ankle and showed a corticated ossicle distal 
to the left medial malleolus which possibly represented an 
old avulsion fracture.  Mineralization, joint space, and 
alignment were normal, and there was no evidence of acute 
fracture or dislocation.  There was also no significant 
osteoarthritis and no ankle joint effusion.  The records 
further reflect that in February 1998, the appellant 
complained of left ankle pain and stated that he was somewhat 
distressed because physicians had determined that he was not 
able to work as a mail carrier for the Post Office due to his 
left ankle condition.  He was noted to be in no apparent 
distress.  The diagnosis was left ankle fracture in 1991, 
with some residual pain.  

The Palo Alto outpatient treatment records reflect that on 
February 8, 1999, the appellant indicated that he was 
currently enrolled at the Monterey Peninsula College, 
majoring in computer programming.  The records further show 
that on February 18, 1999, he underwent a physical 
examination after complaining of left ankle pain.  At that 
time, he stated that although the surgery was very effective 
in restoring left ankle stability, it did nothing to relieve 
his pain.  According to the appellant, at present, he had 
chronic left ankle pain, and he walked with a cane.  He 
reported that he was quite limited in how far he could walk 
and that he could not do any running or jumping.  He further 
noted that his ankle frequently swelled and he complained of 
a lot of tenderness laterally.  Examination showed that the 
appellant's left ankle had excellent stability and there were 
no neurovascular deficits.  He had normal extension of the 
ankle, but lacked perhaps five degrees of full dorsiflexion.  
The physician stated that x-rays of the left ankle taken in 
January 1998 and September 1998 looked "quite good."  There 
were changes in the lateral malleolus from the 1991 surgery 
and a large osteophyte under the medial malleolus and other 
mild generalized changes, but certainly no advanced 
arthritis.  The diagnosis was "mild" degenerative joint 
disease of the left ankle.  The examiner noted that the ankle 
was very stable and the arthritis was not nearly to the point 
where one would consider an ankle arthrodesis, and that he 
told the appellant that his symptoms seemed much worse than 
what was indicated by x-ray.  

In May 1999, the appellant underwent a VA Compensation and 
Pension examination.  He stated that he had chronic left 
ankle pain, which worsened with prolonged standing, and that, 
due to the pain, he had trouble sustaining employment 
involving prolonged standing.  Reportedly, the pain often 
kept him up at night.  The examining physician noted that a 
bone scan prior to the appellant's exit from service 
apparently was consistent with early osteoarthritis but that 
plain x-rays did not show osteoarthritis although they showed 
a corticated fragment of the mid medial malleolus consistent 
with old trauma.  

The physical examination showed that the appellant's left 
ankle was enlarged.  The ankle itself had decreased laxity.  
There were 10 degrees of flexion, five degrees of 
dorsiflexion, five degrees of inversion, and five degrees of 
eversion.  The appellant walked with a slight limp and used a 
medically prescribed cane to control pain.  The examiner 
stated that in regard to "DeLuca" findings, excursion was 
two out of five, strength was three out of five, speed was 
two out of five, coordination was a non-issue, and endurance 
was two to three out of five.  The diagnosis was status post 
left ankle fracture with decreased range of motion and 
enlargement of the joint with chronic pain, more likely than 
not due to early osteoarthritis. 

In March 2001, the appellant testified at a videoconference 
hearing in lieu of an iin0person Travel Board hearing.  It 
was argued that he should be awarded a separate 10 percent 
rating under DeLuca v. Brown for painful motion of his 
service-connected left ankle.  (T.3).  The appellant 
testified that he had a number of problems with his left 
ankle and that he had used orthotics and a "hand-free ankle 
brace" in order to correct the problems.  (Id.).  He stated 
that he currently used a cane for stabilization during 
ambulation, and indicated that he worked for the United 
States Postal Service as a maintenance worker.  (T. 4).  He 
noted that his position required a lot of standing, stooping, 
kneeling, and squatting, and that in an eight hour day, he 
was on his feet at least six and a half hours.  On a pain 
scale of zero to 10, his pain level in his left ankle 
increased from a four or five to a seven during the course of 
his work.  (T.4, 5).  In response to the question as to 
whether he had lost any time from work specifically because 
of the pain in his foot, he responded "yes" and noted that 
it had been documented in the Palo Alto outpatient treatment 
records.  (T.6).  He reported having pain on motion of his 
left ankle and swelling of the ankle joint, along with 
excessive fatigability with the motion of the foot and ankle.  
(T.8).  The appellant denied any instability.  (T.9).  He 
indicated that he was not receiving any medical treatment for 
his left ankle, with the exception of having his 
prescriptions refilled.  (T.20).  

The appellant also testified that after service he did 
"audiovisual work" but had to quit because he was on his 
feet most of the day.  (T.10).  He stated that his next job 
was at "TCI cable" where he installed cable for cable 
television and that for about three years he had been working 
for the United States Postal Service.  (T.10, 11). Originally 
he wanted to be a postal carrier, but was denied that 
position because of his left ankle condition.  (T.12).  He 
testified that his performance evaluations had been 
satisfactory up until the last six months; recently he had 
been getting a little "flak" for sitting down when he was 
not supposed to be sitting down.  (T. 14).  He indicated that 
he was a high school graduate and currently enrolled in a 
community college in the computer science field.  (T.15, 16).  


II.  Initial Matters

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law redefines the obligations of the Department 
of Veterans Affairs (VA) with respect to notice and the duty 
to assist.  This change in the law is applicable to all 
claims filed on or after the date of enactment of the 
Veterans Claims Assistance Act of 2000, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
the Board finds that the appellant is not prejudiced by its 
consideration of his claim inasmuch as VA has already met its 
obligations to the appellant under this new legislation.  The 
appellant has been afforded VA examinations to assess his 
left ankle disability, and the RO has obtained identified 
evidence, provided required notice, and afforded the 
appellant the opportunity to submit evidence and argument and 
has done so.  Thus, the appellant will not be prejudiced by 
the Board deciding the merits of his claim without remanding 
the case to the RO for consideration under the new 
legislation.  See Bernard v. Brown, 4 Vet. App. 384 (1993); 
VAOGCPRECOP No. 16-92 (July 24, 1992) (published at 57 Fed. 
Reg. 49,747 (1992)).   


III.  Legal Criteria

Disability ratings are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 
(2000). Pertinent regulations do not require that all cases 
show all findings specified by the Rating Schedule, but that 
findings sufficiently characteristic to identify the disease 
and the resulting disability and above all, coordination of 
rating with impairment of function will be expected in all 
cases.  38 C.F.R. § 4.21 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7. 

The United States Court of Appeals for Veterans Claims 
(Court), in DeLuca v. Brown, 8 Vet. App. 202 (1995), held 
that where evaluation is based on limitation of motion, the 
question of whether pain and functional loss are additionally 
disabling must be considered.  See 38 C.F.R. 4.40, 4.45, 
4.59.  Consideration of functional loss due to pain is not 
required when the current rating is the maximum disability 
rating available for limitation of motion.  Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  

Normal ankle dorsiflexion is 20 degrees and normal plantar 
flexion is 45 degrees.  38 C.F.R. § 4.71 (Plate II) (2000).

Arthritis is rated on the basis of limitation of motion of 
the joint involved.  38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010 (2000).

Limited motion of the ankle warrants a 20 percent rating when 
marked, and a 10 percent rating when moderate.  38 C.F.R. § 
4.71a, Diagnostic Code 5271 (2000).

Diagnostic Code 5270 provides that ankylosis in plantar 
flexion, less than 30 degrees, warrants a 20 percent rating.  
When the ankle is ankylosed in plantar flexion, between 30 
degrees and 40 degrees, or in dorsiflexion between 0 and 10 
degrees, a 30 percent rating is warranted.  Ankylosis of the 
ankle in plantar flexion at more than 40 degrees, or in 
dorsiflexion at more than 10 degrees or with abduction, 
adduction, inversion or eversion deformity warrants a 40 
percent rating. 38 C.F.R. § 4.71a, Diagnostic Code 5270 
(2000).

An astragalectomy warrants a 20 percent rating.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5274 (2000).

Subastragalar or tarsal joint, ankylosis of, when in poor 
weight-bearing position warrants a 20 percent rating and in 
good weight-bearing position warrants a 10 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5272 (2000).

Malunion of the os calcis or astragalus with marked deformity 
warrants a 20 percent rating and a 10 percent rating with 
moderate deformity.  38 C.F.R. § 4.71a, Diagnostic Code 5273 
(2000).

Malunion of the tibia and fibula, with moderate knee or ankle 
disability warrants a 20 percent rating.  When there is 
malunion with marked knee or ankle disability a 30 percent 
rating is appropriate.  Nonunion of the tibia and fibula with 
loose motion, requiring brace warrants a 40 percent rating.  
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2000).


IV.  Analysis

As previously stated, service connection was established for 
chronic left ankle pain, status post fracture and Crissmon-
Snook procedure, with a 20 percent evaluation effective from 
April 5, 1997.  The Board notes that the appellant took issue 
with the initial rating assigned following the grant of 
service connection.  Thus, the Board must evaluate the 
relevant evidence since April 1997 inasmuch as separate 
ratings may assigned for separate periods of time based on 
the facts found - a practice known as "staged" ratings.  
See Fenderson v. West, 12 Vet. App. 119, 126-27 (1999).

The appellant maintains that his current rating for chronic 
left ankle pain, status post fracture and Crissmon-Snook 
procedure, does not adequately reflect the severity of the 
disability.  He contends that he has constant pain in his 
left ankle, pain on motion, and excessive fatigability.  

The appellant has the maximum schedular rating provided by 
Diagnostic Code 5271, for marked limitation of motion.  To 
warrant a higher schedular rating there would have to be 
ankylosis of the ankle or malunion of the tibia and fibula 
with marked ankle disability.  At the appellant's May 1997 VA 
examination, it was noted that range of motion of the left 
ankle was normal except that dorsiflexion was limited to 22 
degrees.  (The Rating Schedule indicates that 20 degrees of 
dorsiflexion is normal.  38 C.F.R. § 4.71, Plate II.)  At the 
time of the September 1998 and May 1999 VA examinations, 
flexion was to 10 degrees, inversion was to five degrees, and 
eversion was to five degrees.  Such range of motion, along 
with pain, is encompassed by the 20 percent rating which, as 
previously noted, contemplates "marked" limitation of 
motion and is the highest schedular rating for limitation of 
motion.  Under Diagnostic Code 5270, a 30 percent rating is 
warranted when the ankle is ankylosed in plantar flexion 
between 30 degrees and 40 degrees, or in dorsiflexion between 
0 and 10 degrees.  However, the appellant's ankle is not 
ankylosed as it is shown to be capable of moving.   

Although there are other ankle-related codes that potentially 
could afford a basis for an increased or separated rating 
none is shown to apply in this case.  The appellant does not 
have malunion of the tibia and fibula so there is no basis to 
rate the ankle disability as malunion under Code 5262.  A 20 
percent rating is provided for astragalectomy warrants; 
however, the appellant has not had such surgery.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5274 (2000).  Ankylosis of the 
subastragalar or tarsal joint can be rated as 10 percent or 
20 percent disabling depending on the weight-bearing 
position, but in this case no ankylosis of either of those 
joints is shown.  38 C.F.R. § 4.71a, Diagnostic Code 5272 
(2000).  Diagnostic Code 5273 (2000) also is not appropriate 
since it applies when there is malunion of the os calcis or 
astragalus with marked deformity, which is not shown in this 
case.  

In light of the above, the Board finds that the clinical 
findings and the appellant's symptomatology demonstrate that 
a rating in excess of 20 percent is not in order.  In regard 
to the contention that the appellant is entitled to a 
separate 10 percent rating under DeLuca for pain on motion, 
he is already receiving the maximum rating for limitation of 
motion of the ankle.  He can not receive two ratings under 
the limitation of motion code and there is no code for 
"pain."  Additioanlly, consideration of functional loss due 
to pain is not required when the current rating is the 
maximum disability rating available for limitation of motion.  
See Johnston, 10 Vet. App. at 80, 85.  Thus, as the 
appellant's left ankle is evaluated at the maximum for 
limitation of motion, consideration of additional functional 
loss is not warranted.  Id. 

The Board has also considered the provisions of Fenderson 
pertaining to staged ratings.  However, staged ratings are 
not warranted in this case.  As previously stated, the 
appellant's service-connected chronic left ankle pain, status 
post fracture and Crissmon-Snook procedure, has been rated as 
20 percent disabling, effective from effective from April 5, 
1997.  There is no period during which the criteria for a 
rating higher than 20 percent have been satisfied.    

The Board has considered all pertinent sections of 38 C.F.R. 
§ Parts 3 and 4 as required by the Court in Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  The Board finds that the 
preponderance of the evidence is against the claim for an 
evaluation in excess of 20 percent for chronic left ankle 
pain, status post fracture and Crissmon-Snook procedure. 

Finally, pursuant to 38 C.F.R. § 3.321(b)(1) (2000), an 
extraschedular rating is in order when there exists such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Clearly, due to the nature of the appellant's 
service-connected chronic left ankle pain, some interference 
with employment is foreseeable.  However, the record does not 
reflect frequent periods of hospitalization because of the 
service-connected disability in question or interference with 
employment to a degree greater than that contemplated by the 
regular schedular standards.  In this regard, although the 
appellant testified in his March 2001 video conference 
hearing that he had lost time from work because of the pain 
in his left ankle and that it had been documented in the Palo 
Alto outpatient treatment records, the Palo Alto treatment 
records only reflect that in February 1998, he was somewhat 
distressed about not being able to work as a mail carrier due 
to his left ankle condition.  In addition, the Board notes 
that although the appellant may be unable to work for the 
Postal Service as a mail carrier, he has, nevertheless, 
chosen and been able to work there for approximately three 
years as a maintenance worker, with satisfactory performance 
evaluations at least until the last six months.  He is 
currently enrolled in a community college in the computer 
science field.  Thus, in light of the above, the evidence 
does not reflect any factor which takes the appellant outside 
of the norm, or which presents an exceptional case where his 
currently assigned 20 percent rating is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  


Accordingly, the Board determines that the criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 339 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 94-95 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

An evaluation in excess of 20 percent for chronic left ankle 
pain, status post fracture and Crissmon-Snook procedure, is 
denied.  




		
	JANE E. SHARP
	Member, Board of Veterans' Appeals



 

